Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 31 August 2021, has been entered and the Remarks therein, filed 23 November 2021, are fully considered here.

Status of Claims
Claims 35, 39-44, 46 and 63-73 are pending.
	Claims 35, 39-44, 46 and 63-73 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/EP2016/050694, 01/14/2016, which claims benefit of 62/103,201, 01/14/2015.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 35, 39-44, 46 and 63-73 have the effective filing date of 14 January 2015.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(a)
The rejection of Claim 72 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants' argument received 23 November 2021, in which Applicant indicated the sections of the instant specification which describe and/or support the subject matter of claim 72.

35 U.S.C. § 112(b)
The rejection of Claims 35, 39-44, 46 and 63-73 under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention in the Non-Final Office Action mailed 31 August 2021, is withdrawn in view of Applicants' amendment received 23 November 2021, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 35, 39-43, 46 and 63-73 are rejected under 35 U.S.C. §103 as being unpatentable over Chow et al. (U.S. Patent Application Publication No. 2012/0171166 A1) in view of Roos (U.S. Patent Application Publication No. 2009/0304656 A1), Berger et al. (U.S. Patent Application Publication No. 2007/0010003 A1), Hugenholtz ((1993) FEMS Microbiol. Rev. 12: 165-178), Branen et al. ((1970) J. Dairy Sci. 53(5): 593-597), and Mortera et al. ((2013) Appl. Env. Microbiol. 79(15): 4603-4612).
[All references cited in the Non-Final Office Action mailed 31 August 2021.]

Chow et al. addresses some of the limitations of claim 35, and the limitations of claims 39, 40, 41, 46, 65 and 72.
Regarding claim 35, Chow et al. shows human milk fortifiers, preterm and term infant formulas comprising human milk oligosaccharides (HMOs) that can stimulate enteric nerve cells in the gastrointestinal tract, thereby treating and/or preventing numerous gastrointestinal-related conditions and diseases, and promoting intestinal barrier integrity (pg. 1, para. [0002]). The method comprises administering to the infant a synthetic pediatric formula comprising a probiotic, and selected HMOs (pg. 1, para. [0008]). Non-limiting examples of probiotic strains for use in the nutritional compositions herein include the genus Lactobacillus, in turn, including L. reuteri (pg. 9, para. [0089] [Claim 35- A method of treating an infant having a condition benefitting from the administration of Lactobacillus reuteri, administering a therapeutically effective amount of Lactobacillus reuteri, thereby treating the condition]). 
The nutritional compositions include water minerals potassium citrate and sodium citrate (pg. 12, para. [0127] [Claim 35- a composition comprising citrate, an aqueous solution]).
The term ‘nutritional powder’ refers to nutritional compositions in flowable or scoopable form that can be reconstituted with water or another aqueous liquid prior to consumption, which includes spray dried powders (pg. 2, para. [0028] [related to lyophilized forms]).
 
That is, although Chow et al. does not show frozen or lyophilized L. reuteri, as recited in claim 35, the reference teaches that the compositions comprising the probiotic can be in the form of a powder.

Regarding claims 39 and 40, non-limiting examples of suitable carbohydrates for use in the nutritional compositions include lactose (pg. 11, para. [0114] [Claim 39- a
composition comprising a sugar] [Claim 40- the sugar is lactose]). 
Regarding claim 41, the citrate to lactose ratio in an example of a spray dried nutritional powder is 1:45.6 [potassium citrate = 4.7kg; sodium citrate = 0.982kg; lactose = 259.0kg] (pg. 16, para. [0145] Ex. 16 [Claim 41- the composition comprises a citrate to lactose ratio of 1: 10 to 1 :600 by weight]).
Regarding claims 46 and 65, the nutritional compositions provide a synergistic benefit to the end user, such as a synergistic benefit in improving feeding intolerance (pg. 6, para. [0075]). The nutritional compositions protect against necrotizing enterocolitis (NEC) and other disorders of prematurity (pg. 13, para. [0135] [premature infant, risk of developing NEC]). Not all infants are in a position to receive human breast milk (pg. 1, para. [0005] [Claim 46- the infant is incapable of breast feeding] [Claim 65- the condition benefiting from the administration of the composition is a condition in which the infant has difficulty feeding orally, is incapable of breast or oral feeding]).
Regarding claim 72, the described nutritional compositions can be prepared by any formulation or manufacturing methods. In one example, a slurry labeled as CHO-MN is formed from adding minerals, including potassium citrate, and thickening agents to water. The resulting slurry is subjected to high temperature and processed as an emulsion which can then either be packaged as a concentrated liquid or heat-treated and packaged as L. reuteri is reconstituted in an aqueous composition comprising citrate]).

In summary, Chow et al. teaches treating a premature infant having a condition, such as NEC, in which the infant has difficulty feeding orally, and who, therefore, can benefit from being administered a composition comprising citrate, and a species of lactic acid bacteria, including Lactobacillus, including Lactobacillus reuteri. 

Chow et al. does not show: 1) frozen or lyophilized Lactobacillus reuteri [Claim 35]; 2) Lactobacillus reuteri with faster activation following dormancy; the L. reuteri capable of being activated by citrate; having faster activation following dormancy [Claim 35]; 3) wherein the L. reuteri in the presence of citrate has faster activation rate when compared to the same L. reuteri in the absence of citrate and the faster activation rate is a faster increase in growth over the same time period [Claim 35]; 4) the reconstituted live L. reuteri use the citrate as an electron acceptor [Claim 35]; 5) the concentration of citrate is about 0.01mg/ml to 10mg/ml [Claim 42]; 6) the concentration of citrate is about 0.01mg/ml to 2mg/ml [Claim 43]; 7) the increase in growth for the L. reuteri in the presence of citrate is 1% or greater than 1% to about 5% compared to the same L. reuteri in the absence of citrate when measured over the same time period [Claims 63 and 64]; 8) the increase in growth is determined by measuring cell number L. reuteri are frozen or lyophilized L. reuteri that are frozen or lyophilized, respectively, in the presence of citrate; or frozen or lyophilized separately in the presence of citrate [Claims 69-71]; and 12) the composition comprises an external acceptor for L. reuteri that consists of citrate [Claim 73].

Roos addresses some of the limitations of claim 35, the limitations of claims 69, 70 and 71, and provides motivation for providing a composition specifically comprising reconstituted L. reuteri in the presence of citrate, by way of addressing the limitations of claim 35.
Regarding claim 35, Roos shows the manufacture of large amounts of L. reuteri cells that are loaded with reuterin and the use of such prepared bacteria in compositions, for example in prevention and treatment of diseases (pg. 2, para. [0022] [composition comprising L. reuteri] [nexus to Chow et al.] [compositions comprising L. reuteri, treat diseases]).Manufacture of freeze dried L. reuteri powder is loaded with microcompartments containing reuterin activated during the fermentation step (pg. 4, para. [0056] [frozen or lyophilized L. reuteri] [Claim 35- lyophilized L. reuteri]). 
The fermentation media composition includes dextrose (glucose), yeast extract, peptone, di ammonium hydrogen citrate, sodium acetate, di potassium hydrogen phosphate, Tween 80, magnesium sulphate, manganese sulphate, and zinc sulphate. Cryoprotectants include lactose, gelatin, sodium glutamate, and maltodextrin (pg. 4, L. reuteri reconstituted in the presence of citrate]).
An embodiment of the invention describes administering the L. reuteri with loaded microcompartments ready to secrete reuterin (pg. 2, para. [0020]).  A nasal preparation can take a solid, semi-solid or liquid form. In the case of a solid form, the components may be mixed together by freeze-drying (pg. 6, para. [0103 thru [0104] [nexus to Chow et al.] [administer spray-dried L. reuteri]).

	It is noted that the ingredients listed above in the fermentation and lyophilization (cryoprotectant) media are (some of the) same ingredients incorporated into Applicant’s growth medium and lyophilization medium (spec., pp. 25-26, Tables 1 and 2).

Regarding claims 69, 70 and 71, and further regarding claim 35, the manufacture of L. reuteri cultures to be used as probiotics are cultured in the absence of glycerol and thereafter lyophilized (pg. 3, para. [0033] [Claim 35- frozen or lyophilized L. reuteri] [Claim 69- the frozen or lyophilized L. reuteri are frozen or lyophilized L. reuteri that are frozen or lyophilized, respectively, in the presence of citrate] [Claim 71- wherein the frozen or lyophilized L. reuteri are lyophilized L. reuteri that are lyophilized in the presence of citrate.]).
A product prepared in this way will contain freeze-dried cells and reuterin (pg. 3, para. [0036] [Claim 69] [Claim 70-the frozen or lyophilized L. reuteri are frozen L. reuteri that are frozen in the presence of citrate]).



Berger et al. addresses some of the limitations of claim 35, and the limitations of claims 42 and 43.
Berger et al. shows an activator for a lactic bacteria-based ferment, and the process of preparing products characterized by use of the activator (pg. 1, para. [0001]). The most frequently used lactic bacteria which are present in ferments are those belonging to the species including Lactobacillus (pg. 1, para. [0003] [nexus to Chow et al.] [Lactobacillus]). The activator also contains at least one alkaline metal or earth salt, including sodium- or potassium- citrate (pg. 2, para. [0036] [nexus to Chow et al.] [sodium citrate, potassium citrate]). The activator can be used in the pharmaceutical industry (pg. 2, para. [0026] [nexus to Chow et al.] [therapeutic treatment]).
Regarding claim 35, the use of the activator activates a lactic bacteria-based ferment prior to or during direct seeding into a medium to be treated (pg. 1, para. [0018]). In one exampled embodiment, a ferment comprising four strains of lactic bacteria, three of which are Lactobacillus strains, was rehydrated and activated by means of the activator (pg. 7, para. [0159] thru [0160] [Claim 35- Lactobacillus strains with faster activation following dormancy, citrate is added to the Lactobacillus strains 
It is possible to envisage the activator as being formulated in a lyophilized or frozen form (pg. 2, para. [0050]). Preparation of a concentrated ferment involves mixing an activator with lyophilized (lactic acid) ferment, as a dry mixture (pg. 6, para. [0144] [frozen or lyophilized Lactobacillus] [nexus to Roos] [lyophilized L. reuteri]). The dry mixture may be reconstituted in water (pg. 6, para. [0144] [nexus to Chow et al.] [lyophilized Lactobacillus having been reconstituted in aqueous solution]).
Regarding claims 42 and 43, the various components of the mixture, specifically, composition A, are given in Table 1, which includes ammonia iron citrate at 1.6g (pg. 6, column 1, cont. para. [0142]). The activator described in Table 1 is mixed with 50g lyophilized ferment in 870g sterile water. In this way, 1 liter is obtained of a solution containing 50g lyophilized ferment (pg. 6, para. [0144] [1.6g/1L = 1.6g/1000ml = 0.0016gr/ml = 1.6mg/ml] [Claim 42- the concentration of the citrate is about 0.01 mg/ml to 10 mg/ml] [Claim 43- the concentration of the citrate is about 0.01 mg/ml to 2 mg/ml]).

In summary, Berger et al. shows an activator composition that contains citrate and which can activate lactic acid bacteria, including Lactobacillus. The activator can be combined with a lyophilized form of said bacteria before its reconstitution as an aqueous solution. That is, the activator is instrumental in bringing the dried bacteria out of a dormant state.

Hugenholtz addresses some of the limitations of claim 35, the limitations of claim 73, and provides further motivation for expecting that L. reuteri would be activated by citrate as an electron acceptor, resulting in a faster activation rate following dormancy, by addressing the limitations of claim 35.
Regarding claims 35 and 73, Hugenholtz teaches that citrate can be fermented by a number of lactic acid bacteria (LAB) (pg. 165, column 1, para. 1). By the operation of citrate as electron acceptor, more energy (ATP) is generated during carbohydrate fermentation (pg. 170, column 1, lines 4-7 [Claim 35- citrate as an electron acceptor, lactic acid bacteria] [Claim 73- the composition comprises an external electron acceptor for L. reuteri that consists of citrate]).
Hugenholtz further teaches that in citrate-utilizing bacteria that have an intact citric acid cycle, citrate cleaving and citrate synthesizing enzymes are present at the same time. A very strict regulation of citrate lyase can be expected in these organisms (pg. 171, column 1, para. 1).

That is, Hugenholtz teaches that the addition of citrate to a lactic acid bacteria (LAB) fermentation medium would “activate” the LAB and result in the production of more energy via the electron acceptor capability of said citrate for said LAB, e.g., to be used for the growth of the LAB.

	Branen et al. addresses the limitations of claims 63 and 64, and provides motivation for expecting that citrate, in the compositions shown by Chow et al. and Berger et al., is responsible for the activation/growth of Lactobacillus strains, by way of addressing the limitations of claim 35.
	Regarding claim 35, Branen et al. teaches that citrate is known to stimulate growth or diacetyl production or both of several lactic acid bacteria (pg. 593, column 1, para. 1). Addition of sodium citrate to broth medium resulted in significant stimulation to the growth of Lactobacillus casei (pg. 593, column 1, Abstract [activated by citrate] [nexus to Chow et al. and Berger et al.] [Lactobacillus spp]).
	Regarding claims 63 and 64, and further regarding claim 35, CaCl2 and MgSO4 were added at various levels to broth with and without added citrate (Fig. 2) (pg. 594, column 2, lines 1-5). Figure 2 shows that at 24 hrs the growth of L. casei, as measured by dry cell weight (µg/ml), was about 20µg/ml in medium containing CaCl2, but no citrate. With added citrate, the dry cell weight was about 100µg/ml (pg. 595, Fig. 2) [Claim 35] [the L. casei in the presence of citrate has faster activation rate when compared to the same L. casei in the absence of citrate and the faster activation rate is a faster increase in growth over the same period] [Claim 63- the increase in growth for the reconstituted live L. reuteri in the presence of citrate is an increase in growth of 1% or greater in the presence of citrate] [Claim 64- the increase in growth for the
reconstituted live L. reuteri in the presence of citrate is an increase in growth of 1 % to about 5%]).

Mortera et al. addresses the limitations of claims 66, 67 and 68, and provides further motivation for expecting that citrate, in the compositions shown by Chow et al. and Berger et al., is responsible for the activation/growth of the Lactobacillus strains, by way of addressing the limitations of claim 35.
Regarding claim 35, Mortera et al. shows a study in which resting cells of Lactobacillus casei ATCC 334 were grown in modified MRS medium (mMRS) supplemented with 30mM citrate and/or 10mM Ca2+ (pg. 4604, column 2, para. 4). Data show that, when in addition to glucose and Ca2+, citrate was included, additional improvement of growth was observed, yielding even higher biomass (Fig. 4B and 4C) (pg. 4606, column 2, para. 1 and pg. 4608, Fig. 4B and 4C).
Regarding claims 66, 67 and 68, the data presented in Figure 4B and 4C show that cell number was determined by optical density at OD660 (pg. 4608, Fig. 4B and 4C [Claim 66- the increase in growth is determined by measuring cell number] [Claim 67- the measuring of cell number is by optical density] [Claim 68-the optical density is measured at 600 nm]). 
In addition, the data in Figure 4B and 4C show that cell number was increased 1% or greater when citrate was added (pg. 4608, Fig. 4B and 4C [nexus to Branen et al.] [increase in L. casei biomass with citrate supplementation]). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a premature infant having a condition, such as NEC, who would benefit from the administration of Lactobacillus reuteri and citrate in a composition, as shown by Chow et al., by incorporating citrate into the growth medium for L. reuteri, and administering a composition reconstituted from frozen or lyophilized L. reuteri [Claims 35, 69, 70 and L. reuteri composition for therapeutic use, which has been grown in the presence of citrate, which is also an ingredient/component in the growth medium used to propagate lactobacilli, including L. reuteri, shown by Chow et al.  (MPEP 2143 (I)(A,G)). In addition, Chow et al. shows that the compositions comprising the probiotic can be in the form of a powder (pg. 2, para. [0028]). Therefore, it would be obvious to one of ordinary skill in the art to substitute the powders, shown by Chow et al., with the freeze-dried compositions, shown by Roos, with the reasonably predictable expectation that the freeze-dried compositions would provide adequate lactic acid bacterial activity for use in the treatment options, as shown by Chow et al. (MPEP 2143 (I)(A,B(3),G)).
In addition, it is noted that several of the ‘wherein’ clauses recited in claim 35 (e.g., “…, wherein the reconstituted live L. reuteri use the citrate as an electron acceptor…”; “…, wherein the citrate is an external electron acceptor,…”; and “…, wherein the reconstituted live L. reuteri in the presence of citrate have a faster activation rate following dormancy compared to the activation rate following dormancy for the same L. reuteri that are reconstituted in the absence of citrate and the faster activation rate is a faster increase in growth over the same time period,…”) do not give meaning and purpose to the sole step of the claimed method which describes administering a composition comprising L. reuteri reconstituted in the presence of citrate. MPEP 2111.04 recites: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” For example, it is not clear that the reconstitution 
In addition, the ‘wherein’ clauses appear to simply express an inherent feature of the claimed composition which comprises L. reuteri reconstituted in the presence of citrate. MPEP 2111.04 recites: “However, the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). That is, it is understood that it will necessarily follow that the L. reuteri probiotic bacterium will have a faster activation when grown in the presence of citrate.

It would have been further obvious to have reconstituted frozen or lyophilized L. reuteri in an aqueous composition comprising citrate [Claim 72], with a reasonable expectation of success, because Chow et al. teaches that the described (freeze-dried) powders comprising citrate may be reconstituted in any aqueous liquid (pg. 2, para. [0028]), and it would be obvious for said aqueous liquid to comprise citrate, because it would be akin to adding more of same (MPEP 2144.04 (IV)(A)). 
It would have been further obvious to have incorporated citrate as an activator of L. reuteri, with a reasonable expectation of success, because Berger et al. shows a composition comprising citrate that can be incorporated into an activator and then into a lyophilized ferment product of Lactobacillus strains, which are shown by Chow et al., so 
It would have been further obvious to have incorporated citrate as an electron acceptor for L. reuteri [Claims 35 and 73], with a reasonable expectation of success, because Hugenholtz teaches that, in lactic acid bacteria (LAB), citrate acts as an electron acceptor, which, in turn, generates more energy as ATP within the lactic acid bacteria (MPEP 2143 (I)(A,G)). That is, in this way, citrate acts as an “activator” [nexus to Berger et al.] [activator of LAB]).
One of ordinary skill in the art would have been motivated to have made those modifications, because Berger et al. shows that the concentrated formulations have the two-fold advantage of preserving the viability of the cultures over a long period of time, and are particularly suited to direct seeding, wherein the ferment is introduced directly into the medium to be treated or to be seeded. That is, the ferment does not need to be placed in culture medium prior to use (pg. 1, para. [0006]). That is, the ferment (with activator) need not be placed into an aqueous solution that comprises breast milk or formula milk. In addition, both Berger et al., and Hugenholtz teach that citrate can improve the growth of L. reuteri from a dormant state, because lactic acid bacteria (LAB) that metabolize citrate can generate more energy, because the citrate acts as an electron acceptor, producing more ATP, that could, in turn, presumably, be used for cell growth (MPEP 2143 (I)(A,C,D,G)). In addition, Saulnier et al. (cited in the Final Office Action mailed 14 February 2020) shows that a studied L. reuteri strain has the specific ability to use citrate as an energy source, because the strain harbors a citrate lyase complex (pg. 3, column 2, para. 2 [nexus to Hugenholtz] [citrate lyase]).
Lactobacillus reuteri [Claim 35], and that the increase in growth in the presence of citrate is 1% or greater than 1% to about 5% [Claims 63 and 64], as shown by Branen et al. and Mortera et al., with a reasonable expectation of success, because Branen et al. teaches that the growth of Lactobacillus casei is stimulated specifically by citrate supplementation, and that an increase in 1% or greater than 1% to about 5% can be achieved when determining the increase by dry cell weight, and Chow et al. and Berger et al. employ a composition containing citrate to propagate L. reuteri (MPEP 2143 (I)(A,G)). In addition, one of ordinary skill in the art would understand that the citrate-induction of activation/growth in L. casei, as shown by Branen et al. and Mortera et al. (see below), would also be observed in L. reuteri, because Chow et al. teaches that non-limiting examples of probiotic strains that can be used in the described nutritional compositions, include number Lactobacillus spp, such as L. casei spp and L. reuteri (pg. 9, para. [0089]) (MPEP 2143 (I)(A,G)). In addition, it is known in the prior art that citrate stimulates the growth of lactic acid bacteria (Branen et al., column 1, para. 1). In addition, Saulnier et al. (cited in the Final Office Action mailed 14 February 2020) shows that a studied L. reuteri strain has the specific ability to use citrate as an energy source, because the strain harbors a citrate lyase complex (pg. 3, column 2, para. 2).
It would have been further obvious to have determined that citrate was responsible for the activation/growth of Lactobacillus reuteri [Claim 35], and to have determined the increase in growth by measuring cell number using optical density at OD600nm [Claims 66, 67 and 68], as shown by Mortera et al., with a reasonable Lactobacillus casei is stimulated specifically by citrate supplementation, and that the increase in growth is measured by cell number using optical density at OD660nm, and Chow et al. and Berger et al. employ a composition containing citrate to propagate L. reuteri (MPEP 2143 (I)(A,G)). It would be obvious to substitute the wavelength setting of OD660nm, as used by Mortera et al., with a wavelength setting of OD600nm, barring a showing of criticality for the specific limitation, because OD600nm is the standard wavelength used for determining microbial cell number; e.g., Chow et al. shows cell number determination using OD600nm (e.g., Fig. 5A and 5B) (MPEP 2143 (I)(A,G) and MPEP 2144 (I)).
One of ordinary skill in the art would have been motivated to have made those modifications, because Branen et al. suggests that the results of the described study suggests the beneficial use of citrate to accelerate fermentations (pg. 593, column 1, Abstract). Therefore, when including L. reuteri in a therapeutic treatment (or prophylaxis) for a serious infantile disease, such as NEC, one would be motivated to administer to the diseased infant a bacterial composition containing a compound, such as citrate, in order to encourage fast growth of the therapeutic L. reuteri bacterium, thereby improving the efficacy of said therapeutic composition, as a treatment or prophylactic composition.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 44 is rejected under 35 U.S.C. §103 as being unpatentable over Chow et al. in view of Roos, Berger et al., Hugenholtz, Branen et al., and Mortera et al., as applied to claims 35, 39-43, 46 and 63-73 above, and further in view of Hunter et al. ((2012) BMC Pediatrics 12(142): 1-6).
[Hunter et al. cited in the Non-Final Office Action mailed 31 August 2021.]

Chow et al. in view of Roos, Berger et al., Hugenholtz, Branen et al., and Mortera et al., as applied to claims 35, 39-43, 46 and 63-73 above, do not show: 1) the L. reuteri strain is Lactobacillus reuteri DSM 17938 [Claim 44].

Hunter et al. addresses the limitations of claim 44, and provides further motivation for treating and/or reducing the risk of necrotizing enterocolitis (NEC) by administering to a premature or neonatal infant L. reuteri, as shown by Chow et al., by way of addressing the limitations of claims 35, 46 and 65.
Regarding claim 44, Hunter et al. shows a study which examines the impact of routine use of a probiotic, Lactobacillus reuteri DSM 17938 (BioGaia®) on the rate of necrotizing enterocolitis (NEC) in neonates at highest risk for developing NEC, those with birth weight ≤ 1000 grams (pg. 1, Abstract [nexus to Chow et al.] [administer L. reuteri to premature infant, NEC] [Claim 44- the reconstituted live L. reuteri is reconstituted live Lactobacillus reuteri DSM 17938]).
Hunter et al. shows a study which focuses on extremely low birth weight (ELBW) neonates born ≤1,000 grams, which is the highest at-risk group for NEC. Medical records for all neonates in the NICU (neonatal intensive care unit) studied are routinely maintained in a unit-specific standardized database, NICU3® (pg. 2, column 2, lines 2-L. reuteri DSM 17938 was initially selected because of the relative ease of administration through nasogastric tubes without clogging the tube (pg. 2, column 1, para. 1). According to the manufacturer of BioGaia®, the recommended daily dose is five drops (approximately 0.18 mL). With regard to the preterm neonates studied in the described study, 0.1 mL was administered as the standard dose. Products (other than BioGaia®) that were examined in vitro, routinely clogged the orogastric tubes used in the described neonates, and this was not encountered with BioGaia® (pg. 2, column 2, last para. thru pg. 3, column 1, line 1 thru para. 2 [nexus to Chow et al.] [infants incapable of breast feeding, infant has difficulty feeding orally, infant is restricted for medical reasons]). The dramatic improvement following introduction of L. reuteri, lowered NEC rates below those seen in any NICU reports (pg. 4, column 2, lines 9-11 [nexus to Chow et al.] [treating a neonate, a premature infant or an infant having a condition benefiting from the administration of Lactobacillus reuteri]).

In summary, Hunter et al. shows a study in which neonatal infants housed in a NICU who were at-risk for NEC, were treated with only Lactobacillus reuteri DSM 17938, administered by nasogastric tube. The introduction of L. reuteri dramatically lowered NEC rates.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of treating a premature infant having a condition, such as NEC, who would benefit from the administration of Lactobacillus reuteri and citrate in a composition, as shown by Chow L. reuteri, shown by Chow et al., with the Lactobacillus reuteri DSM 17938 [Claim 44], as shown by Hunter et al., with a reasonable expectation of success, because Hunter et al. shows the use of L. reuteri DSM 17938 to treat premature infants via a nasogastric tube who are in danger of becoming afflicted with NEC, due to their inability to feed orally, and Chow et al. shows treating NEC by administering a composition comprising L. reuteri and citrate (MPEP 2143 (I)(A,G). In addition, Hunter et al. shows details of the study which shows that the incidence of necrotizing enterocolitis (NEC) was reduced when strain Lactobacillus reuteri DSM 17938 (MPEP 2143 (I)(A,C,D,G)).
It would be obvious and one would be motivated to add citrate to the composition containing Lactobacillus reuteri, because the references of Berger et al., Hugenholtz, Branen et al., and Mortera et al., all teach that citrate, when added to a medium or composition containing a lactic acid bacterium, such as Lactobacillus casei, promotes or activates the growth of said bacterium. That is, one would be motivated to supplement a therapeutic composition containing L. reuteri with a compound that promotes its growth, such as citrate, thereby improving the therapeutic efficacy of said composition.
One of ordinary skill in the art would have been motivated to have made that modification, because Hunter et al. teaches that starting in 2009, a probiotic in the form of L. reuteri, available under the trade name BioGaia®, was administered to preterm neonates. Beginning in July 2009, L. reuteri was administered to neonates once they crossed an empiric threshold for risk of developing NEC. In 2010, this practice was changed to empirically give BioGaia® to all neonates born ≤1,500 grams, almost L. reuteri DSM 17938 (BioGaia®) to preterm neonates. Therefore, one would be motivated to administer this particular strain of L. reuteri to preterm neonates in danger of developing necrotizing enterocolitis (NEC) because of this history of safety, and, in view of Hunter et al., its efficacy in reducing the occurrence of NEC in this population of infants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-10, filed 23 November 2021, with respect to the prior art references cited in the 35 U.S.C. §103 rejections, have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 8, para. 1) that the primary reference of Chow et al. does not show several limitations of claim 35, as cited in the previous Office Action (pg. 10). Applicant respectfully submits that the addition of Roos, Berger, Hugenholtz, Branen, and Mortera to Chow fails to correct the deficiencies of Chow and that the combination of cited references fails to teach or suggest the claimed invention in the manner claimed. Roos and Hugenholtz are newly cited by the Examiner. Thus, in the interest of brevity, Applicant incorporates, by reference herein in their entirety, the  to teach frozen or lyophilized L. reuteri that can be activated by citrate and that, upon activation with citrate, the L. reuteri has faster activation following dormancy with the faster activation being a faster increase in growth. Chow fails to provide any direction to L. reuteri, let alone to a L. reuteri as claimed that uses citrate as an electron acceptor. Instead, Chow provides a laundry list of probiotics and fails to direct one of ordinary skill in the art to specifically select L. reuteri, let alone to specifically select a L. reuteri ( or another bacteria) that can use citrate as an electron acceptor. There are L. reuteri that cannot use citrate as an electron acceptor. During the process of fermentation, certain L. reuteri can use citrate as an electron acceptor to release energy. See, Specification, page 8, lines 6-18. This is further evidenced by Saulnier, which teaches that for two L. reuteri strains, the 55730 strain and the 6475 strain, only the 55730 strain was able to use citrate as an energy source. Chow fails to teach or suggest "frozen or lyophilized Lactobacillus reuteri." (Emphasis in original). Nor does Chow discuss activation of a probiotic, let alone activation of a dormant bacteria. Citrate is only briefly mentioned in Chow and citrate is mentioned in Chow in regard to the inclusion of minerals.
However, in response to Applicant, although all L. reuteri strains may not be able to utilize citrate as an energy source, Saulnier et al. (2011) PLoS ONE 6(4): 1-14) does teach that of 39 strains of L. reuteri that were tested in a study, 59% were able to produce succinate from citrate, confirming that this feature is common in this species. Citrate is present in substantive amounts in breast milk (pg. 8, column 1, lines 12-18). L. reuteri strains, and so one of ordinary skill in the art would expect that, unless shown otherwise, the L. reuteri strain, shown by Chow et al., would also exhibit this property. In addition, Applicant does not cite a specific strain of L. reuteri in the claimed subject matter. It well known that evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 716.02 (b)(III)).
Further, in response to Applicant, with regard to the ability of L. reuteri to use citrate as an external electron acceptor, and the ability of citrate to result in faster activation of L. reuteri, it is noted that several of the ‘wherein’ clauses recited in claim 35 (e.g., “…, wherein the reconstituted live L. reuteri use the citrate as an electron acceptor…”; “…, wherein the citrate is an external electron acceptor,…”; and “…, wherein the reconstituted live L. reuteri in the presence of citrate have a faster activation rate following dormancy compared to the activation rate following dormancy for the same L. reuteri that are reconstituted in the absence of citrate and the faster activation rate is a faster increase in growth over the same time period,…”) do not give meaning and purpose to the sole step of the claimed method which describes administering a composition comprising L. reuteri reconstituted in the presence of citrate. MPEP 2111.04 recites: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” For example, it is not clear that the reconstitution step must be performed, and it is not clear that the method, specifically the sole step of 
In addition, the ‘wherein’ clauses appear to simply express an inherent feature of the claimed composition which comprises L. reuteri reconstituted in the presence of citrate. MPEP 2111.04 recites: “However, the court noted that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). That is, it is understood that it will necessarily follow that the L. reuteri probiotic bacterium will have a faster activation when grown in the presence of citrate.

2. Applicant remarks (in Remarks of 23 July 2021, pp. 9-10) that Berger describes an activator that comprises a reducing disaccharide, a non-reducing disaccharide, and an alkaline metal salt and/or alkaline earth metal salt. See Berger, paras. [0013][0016]. For the activator, the focus of Berger is on the metal not the salt such as citrate. Citrate is only mentioned three times in Berger. Berger fails to mention L. reuteri, let alone a L. reuteri that can use citrate as an electron acceptor. Berger is distinctly different from the claimed invention and directs away from the claimed invention as Berger is focused on preserving the stable activity of the bacteria by allowing for “no or with very little, multiplication of cells." This can further be seen in Tables III and IV of Berger each of which shows no or minimal change in population of the ferment over 24 hours (para. [0150], [0153] and [0158]).
Lactobacillus strains, with regard to activation or growth from a dormant state, and that these activators include citrate compounds. It is noted that Berger et al. teaches sodium or potassium citrate, and that Applicant recites the use of trisodium citrate dihydrate as the form of citrate incorporated into the lyophilization medium described in the working example (originally-filed specification, pg. 25, Table 2 thru pg. 26, cont. Table 2). Applicant purports that it is the citrate that is causing the L. reuteri activation, but one of ordinary skill in the art cannot rule out the possibility that it is the trisodium component of the citrate compound that may be resulting in the L. reuteri activation, since Applicant only uses this one form of citrate in the one working example; i.e., Applicant does not compare different types of citrate compounds, and Applicant indicates that Berger et al. focusses on the metal moiety of the citrate compounds. In addition, as stated above, the ability of citrate to be used as an electron acceptor appears to be an inherent property of most L. reuteri strains. In addition, Berger et al. states that preserving stable activity means that the bacteria preserve their acidification properties of the medium whilst they are being re-activated by the activator (pg. 1, para. [0012]). It is not clear that ‘stable activity’ refers specifically to lack or suspension of growth of the microbes. In addition, Tables III and IV do not show the bacterial colony counts of a rehydrated reference strain at time T0. Therefore, one of ordinary skill in the art would not be able to determine if there was an increase in growth from T0 (akin to a dormant state) to T1h, although there does appear to be an increase in growth at certain timepoints, as shown in Table III (Berger et al., pg. 6, para. [0150], Table III). It is noted that with regard to Applicant’s data which purport to show an L. reuteri reconstituted from a lyophilized state, it is not clear what the time frame is for having detected the marginal increase (i.e., 12% for non-citrate vs 13% for citrate- containing bacteria (spec., pg. 29, Table 5).

3. Applicant remarks (in Remarks of 23 July 2021, pp. 11-13) that the addition of Branen and Mortera, each of which is directed to a L. casei- a different bacteria than L. reuteri, to the combination of Chow and Berger correct these deficiencies. It is a clear error for the Action to state that Branen and Mortera (each of which describes a different diverse group of bacteria, L. casei  vs the claimed L. reuteri) provides the "motivation for expecting that citrate, in the compositions shown by Chow et al. and Berger et al., is responsible for the activation/growth of Lactobacillus strains." As described above, both Branen and Mortem fail to provide any reason to believe that citrate, which is not described as having any particular function in the compositions of Chow and Berger, is responsible for the activation or growth of different Lactobacillus strains. Further, Branen and Mortem fail to teach or suggest a frozen or lyophilized bacteria, let alone activating a dormant frozen or lyophilized bacteria. Again, the only reference even mentioning L. reuteri is Chow.
However, in response to Applicant, Branen et al. was cited to provide evidence to support the use of citrate in a culture medium to activate a Lactobacillus strain. Although Branen et al. does not show L. reuteri (but L. casei) Branen et al. shows experiments in which there was an increase the number of L. casei cells recovered (when compared to growth medium containing no citrate) at 24 and 48 hrs after exposure to 2µm/ml citrate Lactobacillus strain, Mortera et al. showing that when citrate was included in a growth medium for a(n) L. casei strain additional improvement in growth was observed, yielding even higher biomass (Mortera et al., pg. 4606, column 2, para. 1 and pg. 4608, Fig. 4B and 4C). Also, it is well known that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). That is, although not every prior art reference teaches all of the limitations of claim 35, one of ordinary skill in the art would recognize that, when considered in combination, citrate appears to have an enhancing effect on the growth of Lactobacillus, especially in view of Hugenholtz, which shows that citrate acts as an electron acceptor, such that more energy, as ATP, is generated during carbohydrate fermentation (Hugenholtz et al., pg. 170, column 1, lines 4-7).

4. Applicant remarks (in Remarks of 23 July 2021, pp. 14-15) that Hunter, which is cited as teaching the L. reuteri DSM 17938 strain, fails to correct the deficiencies of Chow, Berger, Branen and Mortera, which fail to teach or suggest all elements of claim 35. Further, Claim 44 is separately patentable over the combination of cited references. Hunter, which fails to mention citrate or activating L. reuteri, at least fails to teach or L. reuteri DSM 17938 strain uses citrate as an electron acceptor or activating L. reuteri in the manner claimed.
However, in response to Applicant, as indicated by Applicant, Hunter et al. was cited to show the L. reuteri DSM 17938 strain. Further, however, Hunter et al. also shows that this particular strain was successfully used in treating neonates with necrotizing enterocolitis (NEC), which are the types of subjects or patients, shown by Chow et al. and as recited in the instantly-claimed subject matter, which would benefit from administration of this particular L. reuteri strain. In reading the information of the previously-cited prior art references, one of ordinary skill in the art would be motivated to include citrate in the L. reuteri DSM 17938 composition administered to the neonates in the study described in Hunter et al. in which a dramatic improvement was seen following the administration of L. reuteri as lowered NEC rates below those seen in any NICU reports. That is, in view of the lethality rates for NEC afflicted neonates, one would be motivated to add citrate to the L. reuteri DSM 17938 composition with the expectation that the bacteria would grow faster sooner, thereby more effectively treating the NEC.

5. Applicant remarks (in Remarks of 23 November 2021, pg. 8) that Applicant respectfully disagrees and submits that there is only one mention of citrate in Roos. Further, Roos describes adding glycerol to cell cultures for activation to provide L. reuteri that are loaded with reuterin and uses glycerol as the electron acceptor. Thus, Roos directs one of ordinary skill in the art away from the claimed method that uses citrate as an external electron acceptor. There is no direction or suggestion that citrate L. reuteri that are metabolizing L. reuteri, and/or can provide a faster activation rate following dormancy as claimed.
However, in response to Applicant, although Roos teaches that glycerol appears to act as an activator for reuterin production by L. reuteri cultures, this does not teach away from the claimed method, because one of ordinary skill in the art would understand that more than one compound can act as a bacterial activator, and, clearly, Hugenholtz shows that citrate can be used as an activator of cell growth by most lactic acid bacteria. The fermentation medium composition, shown by Roos, includes dextrose (glucose), yeast extract, peptone, di ammonium hydrogen citrate, sodium acetate, di potassium hydrogen phosphate, Tween 80, magnesium sulphate, manganese sulphate, and zinc sulphate. Cryoprotectants include lactose, gelatin, sodium glutamate, and maltodextrin (pg. 4, para. [0056] thru pg. 5, para. [0077]). Compare to Applicant’s growth medium composition, which includes D-glucose, yeast extract, soy peptone, di-ammonium hydrogen citrate, sodium acetate trihydrate, dipotassium hydrogen phosphate, Tween 80, magnesium sulphate, manganese sulphate and zinc sulphate (spec., pg. 25, Table 1). That is, with regard to the types of ingredients, the two fermentation media appear to be identical and both contain citrate, which would lead one of ordinary skill in the art to consider that the type of growth medium used to propagate L. reuteri prior to lyophilization, may act in a synergistic manner to augment the effect of the citrate that is added to the lyophilization medium as a growth activator. That is, the citrate in the fermentation medium may “jump start” the citrate metabolic Lactobacillus growth medium for several different strains of Lactobacilli including L. casei and L. reuteri (see the medium formulations cited in the various prior art references).
In addition, with regard to the Roos reference’s silence on citrate as an activator, it is well known that “…, if the prior art reference teaches the identical structure or acts but is silent about performing the claimed function, a reasonable presumption is that the prior art structure inherently performs the same function. The Examiner must provide a ‘sound basis for believing’ that the prior art structure or acts would be capable of performing the claimed function. In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP 2182). The Examiner contends that the cited prior art references provide this sound basis.

6. Applicant remarks (in Remarks of 23 November 2021, pg. 9) that Hugenholtz is cited in the Action at page 14 as providing "further motivation for expecting that L. reuteri would be activated by citrate as an electron acceptor." Applicant respectfully, but firmly, disagrees. While Hugenholtz describes citrate metabolism in lactic acid bacteria, there is simply no teaching, suggestion, or direction in Hugenholtz that L. reuteri can use citrate as an electron acceptor, let alone that citrate can be used as an external electron acceptor to activate frozen or lyophilized L. reuteri to result in metabolizing L. reuteri with faster activation following dormancy. No reference to L. reuteri in Hugenholtz is even cited in the Action. Hugenholtz' s discussion of citrate metabolism in lactic acid bacteria at least fails to teach or suggest citrate as an external electron acceptor to activate frozen or lyophilized L. reuteri to result in metabolizing L. reuteri 
However, in response to Applicant, as noted above, Hugenholtz shows that a number of lactic acid bacteria use citrate as an electron acceptor, which, in turn, generates more energy (ATP) during carbohydrate fermentation (Hugenholtz, pg. 170, column 1, lines 4-7). In view of Saulnier et al., which is on the record, some L. reuteri strains have a citrate lyase complex, as taught by Hugenholtz, and are able to use citrate as an energy source (Saulnier et al., pg. 3, column 2, para. 2 and pg. 8, column 1, lines 12-15). In addition, Applicant does not recite a specific strain of Lactobacillus reuteri. 

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631